Case: 11-20522     Document: 00511822300         Page: 1     Date Filed: 04/16/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 16, 2012
                                     No. 11-20522
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MELVIN SHAW,

                                                  Plaintiff-Appellant

v.

DAVID SWEETIN, Warden; D. REED, Correctional Officer; SERGEANT
SHARP,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:11-CV-375


Before SMITH, GARZA, and DEMOSS, Circuit Judges.
PER CURIAM:*
        Melvin Shaw, Texas prisoner # 605459, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 action for want of prosecution. Although he
renews the allegations of his complaint, Shaw does not challenge the district
court’s conclusion that he failed to comply with the court’s order to either pay the
filing fee or file an IFP application and thereby abandoned prosecution of his
complaint. By failing to brief any argument challenging the district court’s


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-20522   Document: 00511822300    Page: 2   Date Filed: 04/16/2012

                                No. 11-20522

reason for dismissal, Shaw has abandoned the only basis for the appeal. See
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
     AFFIRMED.




                                      2